Citation Nr: 0420747	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-30 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

The propriety of an initial 10 percent rating for post-
operative residuals of an anterior cruciate ligament (ACL) 
repair of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from July 1997 to October 
2001.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted the veteran's claim for service connection for 
post-operative residuals of an ACL repair of the left knee 
and assigned an initial 10 percent rating.  He appealed for a 
higher rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Because additional development is necessary before the Board 
can make a decision in this appeal, this case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In June 2001, the veteran underwent a hamstring ACL 
reconstruction with partial medial and lateral 
meniscectomies.  He filed his claim for post-operative 
residuals of that surgery shortly before being discharged 
from the military.

In August 2001, a VA examination was conducted, however, the 
examiner noted that the veteran's left knee was in the early 
stages of healing, and that it should be fully healed within 
2 months.  So in November 2001 another VA examination was 
conducted, and the report of that examination was the basis 
for the RO's July 2002 rating decision at issue.

VA outpatient treatment (VAOPT) records from December 2001 
and January 2002 indicate the veteran began rehabilitation 
and continued with physical therapy for several weeks.  
Shortly after starting rehabilitation, he reinjured his left 
knee playing basketball.  These VAOPT records were printed in 
July 2002 and submitted to the RO.  It is unclear whether the 
RO received these records prior to issuing its rating 
decision, but there is no mention of these records in the 
decision, itself, nor are they otherwise referenced in the 
July 2003 statement of the case (SOC).  And as the veteran's 
representative points out in his March 2004 brief (last 
page), the claim must be remanded to the RO for consideration 
of this additional evidence, in the first instance, and any 
other evidence submitted or obtained in further development 
of this claim.  Then the RO must readjudicate the claim and 
issue a supplemental statement of the case (SSOC), before 
appellate review by the Board.  See 38 C.F.R. § 19.31 (2003).

In addition, since the last VA examination was in November 
2001, over 21/2 years ago, and the veteran claims that his 
condition has worsened during the many months since; another 
examination is needed to adequately assess the severity of 
his service-connected disability.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

*This includes requesting that the veteran 
submit all relevant evidence in his possession 
not currently on file.

2.  Also obtain all relevant records of VA 
treatment or evaluation of the veteran since 
his discharge in October 2001, which are not 
already on file.

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of 
his service-connected post-operative residuals 
of the ACL repair of his left knee.

The claims folder must be made available to 
the examiner for a review of the veteran's 
pertinent medical history, and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder.  All necessary diagnostic 
testing and evaluation should be done, 
including specifically range of motion studies 
(measured in degrees, with normal range of 
motion specified too), and the examiner should 
review the results of any testing prior to 
completion of the examination report.  

The examiner must also indicate whether there 
is weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss due to such factors.  
Likewise, the examiner should express an 
opinion as to whether pain significantly 
limits functional ability during flare-ups or 
when the left knee is used repeatedly over a 
period of time.  This determination, too, 
should be portrayed, if feasible, in terms of 
the degree of additional range of motion loss 
due to pain on use during flare-ups.

The examiner should also clarify whether the 
veteran has any instability in his left knee 
and, if so, the severity of it (e.g., slight, 
moderate or severe), or episodes of locking.  
It should also be clarified whether he has any 
arthritis in this knee.

If no opinion can be rendered, an explanation 
should be set forth discussing why this is not 
possible or feasible.

4.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain sufficient 
information to respond to the questions posed 
and properly rate the disability at issue, 
take corrective action.  38 C.F.R. §4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Then readjudicate the claim for an initial 
rating higher than 10 percent for the left 
knee disability.  This includes considering 
whether the rating for the left knee 
disability should be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  If benefits are not granted to the 
veteran's satisfaction, prepare an SSOC and 
send it to the veteran and his representative.  
Give them time to respond before returning the 
case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



